      Case 18-33787       Doc 6     Filed 12/07/18 Entered 12/07/18 12:52:51              Desc Order on
                                         partial - 13 Page 1 of 2
                                 UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF MINNESOTA

In re:                                                                                 Case No: 18−33787 − WJF
KEENYA CHANELLE WOODS
Debtor(s)                                                                                        Chapter 13 Case



                                    ORDER ON PARTIAL CASE FILING



The petition commencing this case was filed on December 7, 2018 . However, the following documents have not
been filed and/or outdated forms were used:


    You have filed out−dated forms. Please file the revised forms checked below as an amended petition
 and amended schedules or statements.


     Voluntary petition for individuals filing for bankruptcy (Form 101 as revised 12/17)
     Summary of your assets and liabilities and certain statistical information (Form 106Sum as revised 12/15)
     Schedules A/B−J (Forms 106A/B, 106D, 106E/F, 106G, 106H, 106I, 106J as revised 12/15), (Form 106C as
 revised 4/16)
     Schedule J−2 (Form 106J−2)
     Declaration about an individual debtor's schedules (Form 106Dec as revised 12/15)
     Statement of financial affairs for individuals filing for bankruptcy (Form 107 as revised 4/16)
     Disclosure of compensation of attorney for debtor (Local Form 1007−1 as revised 06/16)
     Ch 13 Statement of your current monthly income and calculation of commitment period (Form 122C−1 as
 revised 12/15), Ch 13 calculation of your disposable income (required for debtors with income above the median)
 (Form 122C−2 as revised 4/16)
     Ch 13 plan (Local Form 3015−1 as revised 12/17)
     Initial statement about an eviction judgment against you (Form 101A)
     Statement about payment of an eviction judgment against you (Form 101B)
     Rent deposit
     Financial review of the debtor's business (Local Form 1007−3)
     Signature declaration (as revised 12/15)
     Certificate of credit counseling
     Notice of responsibilities of chapter 13 debtors and their attorneys (Local Form 1007−3−1(13)) (as revised
 12/15)
     Payment advices cover sheet (as revised 12/15)
     Debtor's income records
 Income Records Needed For 60−Day Period Immediately Preceding Filing
     Bankruptcy petition preparer's notice, declaration, and signature (Form 119)
     Disclosure of compensation of bankruptcy petition preparer (Form 2800)

 Details:




IT IS THEREFORE ORDERED:

     1. Unless the court extends the time as provided in paragraph 2 of this order, the debtor(s) shall file the
        documents specified above, pursuant to Bankruptcy Rules 1007(c), 2016(b) or 3015, not later than December
      Case 18-33787         Doc 6      Filed 12/07/18 Entered 12/07/18 12:52:51                                 Desc Order on
                                            partial - 13 Page 2 of 2
       21, 2018.

     2. If these documents are not filed on or before such date or such date as the court may fix by order
        extending the time for such filing, and if the court has not entered an order to extend the time for such
        filing on application served on the trustee and the United States Trustee, an order dismissing this case
        shall be entered immediately, without a hearing, without further notice, and without notice to
        creditors, except as provided in paragraph 3 of this order.

     3. If this case is dismissed pursuant to paragraph 2 of this order, notice of such dismissal stating the reason for
        dismissal shall forthwith be served by the clerk on the debtor(s), the attorney for the debtor(s), the trustee, the
        United States Trustee, and all creditors listed on the matrix filed with the petition.

     4. THE ATTORNEY FOR DEBTOR SHALL SERVE THE NOTICE OF MEETING OF CREDITORS
        ON ALL CREDITORS NOT LISTED ON THE ORIGINAL MATRIX, SHALL FILE A
        CERTIFICATE OF SERVICE WITH THE COURT DEMONSTRATING THAT SUCH SERVICE
        HAS BEEN EFFECTED AND SHALL ADD THOSE CREDITORS TO THE COURT'S MATRIX.

     5. The clerk shall provide notice of this order to the debtors(s), the attorney for the debtor(s), the trustee and the
        United States Trustee.




Dated: 12/7/18                                   William J Fisher
                                                 United States Bankruptcy Judge

                                                 NOTICE OF ENTRY AND FILING ORDER OR JUDGMENT
                                                 Filed and docket entry made on December 7, 2018
                                                 Lori Vosejpka, Clerk, United States Bankruptcy Court, By: barbie Deputy Clerk
mnbop13 6/16
